LDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the measurement transducer (18) is arranged radially overlapping and with an axial measurement distance to the transmitter element (16)” which appears to be inconsistent with the original disclosure. The original specification discloses, as shown in Figure 8, the measurement transducer 18 being radially arranged with an axial measurement distance to the transmitter element 16, the measurement transducer 18 and the transmitter element 16 overlapping axially.
Claim 11 recites “a retaining member (27) for supporting the transmitter element (16) to radially overlap with the measurement transducer (18)” which appears to be inconsistent with the original disclosure. The original specification discloses, as shown in Figure 3, the retaining member 37 for supporting the transmitter element 16 to axially overlap with the measurement transducer 18.
Claims 2-10 and 12 are also rejected due to their dependencies upon claims 1 and 11, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bidaux (US 2020/0370877).

Regarding claim 1, Bidaux discloses a sensor (element 1500, Fig. 15) for detecting a position on a path extending in a path direction (i.e., direction of rotation) in a circumferential direction around a rotation axis, comprising: a transmitter element (element 1501, Fig. 15) having at least one centrally arranged magnet (see annotated Fig. 15 below) and two magnets arranged at an edge (see annotated Fig. 15 below) in front of and behind the centrally arranged magnet, as seen in the path direction, the magnetic poles of the magnets being aligned transversely with respect to the path direction and being set up to emit a magnetic field created by the transmitter element which varies in the path direction, a measurement transducer (element 1502, Fig. 15) which is arranged to output a measurement signal which is dependent on the magnetic field created by the transmitter element arriving at the measurement transducer, the transmitter element and the measurement transducer being arranged so as to be movable with respect to one another in the path direction, wherein the measurement transducer is radially arranged with an axial measurement distance to the transmitter element, the measurement transducer and the transmitter element overlapping axially (see Fig. 15), and an evaluation device (element 620, Fig. 6) which is set up to output, based on the measurement signal, a sensor signal which is dependent on the relative position between the measurement transducer and the transmitter element, wherein, viewed in the path direction, the centrally arranged magnet is arranged to excite a greater magnetic flux than the magnets arranged at the edge (see Fig. 15). 
Regarding claim 3, Bidaux discloses a sensor, wherein one transition magnet (see annotated Fig. 15 below) is arranged in the transmitter element before and after the centrally arranged magnet, as seen in the path direction, which are followed by the magnets arranged at the edge, as seen in the path direction (see Fig. 15).
Regarding claim 4, Bidaux discloses a sensor, wherein the transition magnet is smaller or equal to the centrally arranged magnet and larger than the magnets arranged at the edge (see Fig. 15).
Regarding claim 5, Bidaux discloses a sensor, wherein a measurement range for detecting the position as seen in the path direction lies between the transition magnets (see Fig. 15).
Regarding claim 6, Bidaux discloses a sensor, including a further measurement transducer (elements S1, S3, Fig. 5a) which is arranged in front of or behind the measurement transducer (element S2, Fig. 5a), as seen in the path direction, and is set up to output a further measurement signal which is dependent on the magnetic field created by the transmitter element arriving at the measurement transducer, the transmitter element and the further measurement transducer being arranged such that they can move with respect to one another in the path direction, and the evaluation device being set up to output the sensor signal based on a difference between the two measurement signals (see Abstract and par. [0134]). 
Regarding claim 7, Bidaux discloses a sensor, wherein one of the magnets arranged at the edge lies at least partially in a measurement range for detecting the position (see Fig. 15).
Regarding claim 8, Bidaux discloses a sensor, wherein the aforementioned magnet arranged at the edge and the adjacent transition magnet lie in the measurement range (see Fig. 15).
Regarding claim 9, Bidaux discloses a sensor, wherein the path direction is a tangential direction, so that the position to be detected is an angular position (see Fig. 15).

    PNG
    media_image1.png
    629
    699
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Bidaux (US 2020/0370877) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Bidaux (US 2020/0370877) in view of Applicant’s Admitted Prior Art.

Regarding claim 2, although Bidaux does not appear to mention the centrally arranged magnet for exciting the larger magnetic flux is 30% to 60% larger than each of the magnets arranged at the edge, there is a reasonable expectation that given the length difference between the central and edge magnets of the device of Bidaux, the magnetic flux excited by them meet the claimed limitation (see Fig. 15). 
In the alternative, since the applicant did not traverse the examiner’s assertion of official notice, the examiner is hereby indicating that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. Therefore, determining the optimum or workable value of magnetic flux difference is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation as a matter of obvious design choice for the desired practical application.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al. (US 2018/0340853) in view of Bidaux (US 2020/0370877).

Regarding claims 1, 3, and 10, Berner et al. discloses vehicle (element 1, Fig. 1), comprising: a chassis (element 5, Fig. 1) movable in a driving direction, two front wheels (element 3, Fig. 1) supporting the chassis at the front as viewed in the driving direction, two rear wheels (element 4, Fig. 1) supporting the chassis at the rear as viewed in the driving direction, a steering wheel (element 6, Fig. 1) for rotating a steering shaft (elements 7, 11, Fig. 1) about an axis of rotation (element 8, Fig. 1) for turning the front wheels, a sensor (element 9, Fig. 1) for detecting a relative position between a part (element 7, Fig. 1) of the steering shaft facing the steering wheel and a part (element 11, Fig. 1) of the steering shaft facing the front wheels, and a motor (element 15, Fig. 1) for adjusting the turning of the front wheels in accordance with the detected relative position. 
Although Berner et al. does not disclose the claimed sensor, Bidaux shows that this feature is well known in the art. Bidaux discloses a sensor (element 1500, Fig. 15) for detecting a position on a path extending in a path direction (i.e., direction of rotation) in a circumferential direction around a rotation axis, comprising: a transmitter element (element 1501, Fig. 15) having at least one centrally arranged magnet (see annotated Fig. 15 above) and two magnets arranged at an edge (see annotated Fig. 15 above) in front of and behind the centrally arranged magnet, as seen in the path direction, the magnetic poles of the magnets being aligned transversely with respect to the path direction and being set up to emit a magnetic field created by the transmitter element which varies in the path direction, wherein the measurement transducer is radially arranged with an axial measurement distance to the transmitter element, the measurement transducer and the transmitter element overlapping axially (see Fig. 15), and a measurement transducer (element 1502, Fig. 15) which is arranged to output a measurement signal which is dependent on the magnetic field created by the transmitter element arriving at the measurement transducer, the transmitter element and the measurement transducer being arranged so as to be movable with respect to one another in the path direction, and an evaluation device (element 620, Fig. 6) which is set up to output, based on the measurement signal, a sensor signal which is dependent on the relative position between the measurement transducer and the transmitter element, wherein, viewed in the path direction, the centrally arranged magnet is arranged to excite a greater magnetic flux than the magnets arranged at the edge (see Fig. 15), wherein one transition magnet (see annotated Fig. 15 above) is arranged in the transmitter element before and after the centrally arranged magnet, as seen in the path direction, which are followed by the magnets arranged at the edge, as seen in the path direction (see Fig. 15). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. By utilizing the sensor of Bidaux in the vehicle of Berner et al. the relative position can be detected with high accuracy, and in a manner which is highly robust against an external disturbance field, and against magnetic degradation and temperature variations.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bidaux (US 2020/0370877) in view of Takahashi et al. (US 2016/0146630).

Regarding claims 11 and 12, although Bidaux does not appear to discloses the supporting structure for the sensor, Takahashi et al. shows that the claimed supporting structure is well known in the art. Takahashi et al. discloses a sensor, including a retaining member (element 35b, Fig. 1) for supporting the transmitter element (element 30, Fig. 1) to axially overlap with the measurement transducer (element 4, Fig. 1), wherein a first bearing bush (element 35a, Fig. 1) that is force-fit to a first steering shaft (element 2, Fig. 1) includes the retaining member projecting outwardly from an edge thereof, wherein the transmitter element is held stationary on the first steering shaft (see Fig. 1 and par. [0150]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, providing improved support for the sensor when the sensor is used for a wheel of an automobile.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klocke et al. (US 10,072,944) discloses a device for measurement of an angle of an axis of rotation. Nomura et al. (US 9,448,054) discloses a throttle opening detection device. Santos et al. (US 8,058,868) discloses a turning device position sensing system and method. Kato et al. (US 7,495,432) discloses an angle detection apparatus. Mouaici (US 7,402,997) discloses a device for determining an angular position of a rotating body.
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a transmitter element not having magnets about the entirely thereof) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant argues that the claimed arrangement recites an edge (37) at the ends of the magnets (41); however, this statement is inconsistent with the original disclosure. In the original disclosure, reference character 37 refers to a pair of magnets and reference character 41 refers to the length of these magnets. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
11/5/2022